DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 17/220,614 of KANG for “VEHICLE REARWARD WARNING SYSTEM AND ITS METHOD” filed on April 01, 2021 has been examined. 

Drawings
Drawings Figures 1, 3-4 submitted on April 01, 2021 and replacement Drawing Figure 2  submitted on June 08, 2021 are in compliance with the provisions of 37 CFR 1.121(d).

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on April 01, 2021 and November 02, 2021 s being considered by the examiner. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Clams 3 and 13 recite claim  limitations -- the collision warning range extends between a first boundary and a second boundary that are spaced apart from each other in a lateral direction with respect to the subject vehicle --. However, it is not clearly defined what are the location of the two boundary markings (lines), Since a boundary is interpreted as a line that marks the limit of something (according to dictionary definition, a boundary is defined as a real or imaginary line that marks the edge or limit of something). Based on the description (Paragraphs 0043-0047, Table on Page 9 and Paragraphs 0056-0057) and what is presented in the drawing (Figure 3),the description discloses that Figure 3 shows locations of a first boundary and a second boundary in accordance with a location of a target vehicle. However, the definition provided in claims 3 and 13 does not correspond to the first and second boundaries shown in Figure 3. In fact, a first boundary and a second boundary that are spaced apart from each other in a lateral direction with respect to the subject vehicle does not necessarily define that  a second boundary (B shown in Figure 3) is included in the first boundary (A shown in Figure 3). Since, the claimed subject-matter of claims 3 and 13 are not clear, thus, making the claims indefinite.
	Claims 4-10 and 14-20 are rejected are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Because, claims 4-10 and 14-20 recite additional limitations directed to the ranges and boundaries of the same ambiguous first and second boundaries that are recited in claims 3 and 13. Further, claims 4-10 and 14-20, directly/indirectly depend from rejected base claims 3 and 13.

Claim Rejections - 35 USC § 102 / § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 11-18 are rejected under 35 U.S.C. 102a(1) as being anticipated by The Applicant Submitted Prior art of NAKATANI et al. (U.S. Publication Number 2017/0294127 A1) hereinafter “Nakatani”.
As to claim 1, Nakatani discloses a vehicle rearward warning system (shown in Figure 1, 22-24 and described in Paragraphs 0003, 0010, 0016 and 0067) comprising: a detection unit configured to detect a location of a target vehicle (rear detection device 30/300 include a radar device … the radar device is capable of detecting a relative position of the object (related distance and orientation),  shown in Figures 1, 22-24 and described in Paragraphs 0055, 0061-0062 and 0166); an estimation unit configured to estimate a traveling direction of the target vehicle based on the detected location of the target vehicle (in addition to whether or not an object is present, the radar device is capable of detecting a relative position of the object (a relative distance and orientation), shown in Figures 21-24 and described in Paragraphs 0085-0086; detecting the relative position (the relative distance and orientation) and the relative velocity of the first following vehicle 11A arranged in the first detection range 31s, described in Paragraph 0088; detecting whether or not the second following vehicle 11B is present in the second detection range 32s, and the relative position (the relative distance and orientation) and the relative velocity of the second following vehicle 11B arranged in the second detection range, shown in Figures 4 and 23 and described in Paragraphs 0090 and 0165-0169); and a setting unit configured to set a collision warning range of a subject vehicle and to adjust the collision warning range based on the estimated traveling direction of the target vehicle (vehicles 11B and 11C, shown in Figures 4-5, 21-24 and described in Paragraphs 0085-0091, 0100-0101, 0103-0110, 0165-0169).
As to claim 2, Nakatani’s disclosure as set forth above in claim 1, further Nakatani discloses wherein the detection unit is connected to a radar sensor positioned at a rear portion of the subject vehicle and configured to detect the location of the target vehicle positioned behind or on a side of the subject vehicle system (shown in Figure 1, 22-24 and described in Paragraphs 0003, 0010, 0016 and 0067).
As to claim 3, Nakatani’s disclosure as set forth above in claim 1, further Nakatani discloses wherein: the collision warning range extends between a first boundary and a second boundary that are spaced apart from each other in a lateral direction with respect to the subject vehicle (regions 30s/302s, shown in Figures 23-24 and described in Paragraphs 0088-0090), and the setting unit is configured to adjust the first or second boundary based on the estimated traveling direction of the target vehicle (vehicle 11B and range 32s and vehicle 11C and range 33s, shown in Figure 4  and described in Paragraphs 0078-0080).
As to claim 4, Nakatani’s disclosure as set forth above in claim 3, further Nakatani discloses wherein: the estimation unit is further configured to estimate a lateral distance between the target vehicle and the subject vehicle, and the setting unit is further configured to adjust the second boundary to be closer to the subject vehicle when the estimated lateral distance between the target vehicle and the subject vehicle increases (described in Paragraphs 0062, 0086, 0088 and 00990).
As to claim 5, Nakatani’s disclosure as set forth above in claim 3, further Nakatani discloses wherein: the estimation unit is further configured to estimate a lateral distance between the target vehicle and the subject vehicle, and the setting unit is further configured to adjust the first boundary to be further from the subject vehicle when the estimated lateral distance between the target vehicle and the subject vehicle decreases (described in Paragraphs 0062, 0086, 0088 and 00990).
As to claim 6, Nakatani’s disclosure as set forth above in claim 3, further Nakatani discloses the system further comprising a calculation unit configured to calculate a lateral distance between the subject vehicle and the target vehicle based on the detected location of the target vehicle, wherein the setting unit is further configured to compare the calculated lateral distance between the subject vehicle and the target vehicle with a predetermined distance, and to adjust the collision warning range based on the comparison between the calculated lateral distance and the predetermined distance (described in Paragraphs 0062, 0086, 0088 and 00990).
As to claim 7, Nakatani’s disclosure as set forth above in claim 6, further Nakatani discloses wherein the setting unit is further configured to adjust the first boundary to be closer to the subject vehicle and the second boundary to be further from the subject vehicle when the calculated lateral distance between the target vehicle and the subject vehicle is less than the first boundary or greater than the second boundary (described in Paragraphs 0062, 0086, 0088 and 00990).
As to claim 8, Nakatani’s disclosure as set forth above in claim 6, further Nakatani discloses wherein the setting unit is further configured to adjust the second boundary to be further from the subject vehicle and the first boundary to be closer to the subject vehicle when the calculated lateral distance between the target vehicle and the subject vehicle is between the first boundary and the second boundary (described in Paragraphs 0062, 0086, 0088 and 00990).

As to claim 11, the claim recites a method that parallels the system of claim 1. Therefore, the analysis discussed above with respect to claim 1 also applies to claim 11. Accordingly, claim 11 is rejected by the prior art of Nakatani under the same rationale as set forth above with respect to claim 1.
As to claim 12, the claim recites a method that parallels the system of claim 2. Therefore, the analysis discussed above with respect to claim 2 also applies to claim 12. Accordingly, claim 12 is rejected by the prior art of Nakatani under the same rationale as set forth above with respect to claim 2. 
As to claim 13, the claim recites a method that parallels the system of claim 3. Therefore, the analysis discussed above with respect to claim 3 also applies to claim 13. Accordingly, claim 13 is rejected by the prior art of Nakatani under the same rationale as set forth above with respect to claim 3.
As to claim 14, the claim recites a method that parallels the system of claim 4. Therefore, the analysis discussed above with respect to claim 4 also applies to claim 14. Accordingly, claim 14 is rejected by the prior art of Nakatani under the same rationale as set forth above with respect to claim 4.
As to claim 15, Nakatani’s disclosure as set forth above in claim 13, further Nakatani discloses wherein the first boundary is adjusted to be further from the subject vehicle when a lateral distance between the target vehicle and the subject vehicle decreases (described in Paragraphs 0062, 0086, 0088 and 00990).
As to claim 16, the claim recites a method that parallels the system of claim 6. Therefore, the analysis discussed above with respect to claim 6 also applies to claim 16. Accordingly, claim 16 is rejected by the prior art of Nakatani under the same rationale as set forth above with respect to claim 6.
As to claim 17, the claim recites a method that parallels the system of claim 7. Therefore, the analysis discussed above with respect to claim 7 also applies to claim 17. Accordingly, claim 17 is rejected by the prior art of Nakatani under the same rationale as set forth above with respect to claim 7.
As to claim 18, the claim recites a method that parallels the system of claim 8. Therefore, the analysis discussed above with respect to claim 8 also applies to claim 18. Accordingly, claim 18 is rejected by the prior art of Nakatani under the same rationale as set forth above with respect to claim 8.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness.

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the Applicant Submitted Prior art of NAKATANI et al. (U.S. Publication Number 2017/0294127 A1) hereinafter “Nakatani” in view of the Applicant Submitted Prior Art of IKENOUCHI et al. (U.S. Publication No. 2018/090006 A1) hereinafter “Ikenouchi”.
As to claim 9, Nakatani’s disclosure as set forth above in claim 6, but Nakatani does not expressly disclose wherein the setting unit is further configured to adjust the second boundary to be closer to the subject vehicle when the estimated traveling direction of the target vehicle indicates that the target vehicle moves away from the subject vehicle and the calculated lateral distance between the target vehicle and the subject vehicle is equal to or greater than a first distance.
Ikenouchi discloses system and method comprising: a setting unit is configured to adjust a boundary to be closer to a subject vehicle when an estimated traveling direction of a target vehicle indicates that the target vehicle moves away from the subject vehicle and a calculated lateral distance between the target vehicle and the subject vehicle is equal to or greater than a distance (the relative speed between the vehicle 100 and the target is calculated to be a positive value when the target moves away from the vehicle 100, and to be a negative value when the target comes closer to the vehicle 100, shown in Figures 1-3 and described in Paragraphs 0028, 0035, 0039-0041, 0046, 0051and 0053).
Thus, given the system of Nakatani and having the teaching of Ikenouchi, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate the feature disclosed by Ikenouchi into the system of Nakatani, in order to have wherein the setting unit is further configured to adjust the second boundary to be closer to the subject vehicle when the estimated traveling direction of the target vehicle indicates that the target vehicle moves away from the subject vehicle and the calculated lateral distance between the target vehicle and the subject vehicle is equal to or greater than a first distance, which may be achieved through routine experiment that does not require an inventive step. 
As to claim 10, Nakatani’s disclosure as set forth above in claim 4, but Nakatani does not expressly disclose wherein the setting unit is further configured to adjust the first boundary to be further from the subject vehicle when the estimated traveling direction of the target vehicle indicates that the target vehicle moves closers to the subject vehicle and the calculated lateral distance between the target vehicle and the subject vehicle is equal to or less than a second distance.
Ikenouchi discloses system and method comprising: a setting unit is configured to adjust a boundary to be further from a subject vehicle when an estimated traveling direction of a target vehicle indicates that the target vehicle moves closers to the subject vehicle and a calculated lateral distance between the target vehicle and the subject vehicle is equal to or less than a distance (the relative speed between the vehicle 100 and the target is calculated to be a positive value when the target moves away from the vehicle 100, and to be a negative value when the target comes closer to the vehicle 100, shown in Figures 1-3 and described in Paragraphs 0028, 0035, 0039-0041, 0046, 0051and 0053).
Thus, given the system of Nakatani and having the teaching of Ikenouchi, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate the feature disclosed by Ikenouchi into the system of Nakatani, in order to have wherein the setting unit is further configured to adjust the first boundary to be further from the subject vehicle when the estimated traveling direction of the target vehicle indicates that the target vehicle moves closers to the subject vehicle and the calculated lateral distance between the target vehicle and the subject vehicle is equal to or less than a second distance, which may be achieved through routine experiment that does not require an inventive step. 
As to claim 19, the claim recites a method that parallels the system of claim 9. Therefore, the analysis discussed above with respect to claim 9 also applies to claim 19. Accordingly, claim 19 is rejected by the combination of Nakatani and Ikenouchi under the same rationale as set forth above with respect to claim 9.
As to claim 20, the claim recites a method that parallels the system of claim 10. Therefore, the analysis discussed above with respect to claim 10 also applies to claim 20. Accordingly, claim 20 is rejected by the combination of Nakatani and Ikenouchi under the same rationale as set forth above with respect to claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of art.
U.S. Publication No. 2020/0126424 A1 of Raichelgauz et al, disclose a method for estimating a potential blind spot event related to a potential blind spot of a first vehicle, the method may include detecting, using at least one sensor of a second vehicle, the first vehicle and a spatial relationship between the first vehicle and the second vehicle; estimating, based on at least one blind spot parameter of the first vehicle, an occurrence of the potential blind spot event; wherein the potential blind spot event occurs when the second vehicle is within a potential blind spot of the first vehicle or is about to enter the potential blind spot of the first vehicle; and responding to the estimated occurrence of the potential blind spot event.
U.S. Publication No. 2020/0114821 A1 of Kim et al, disclose a driver assistance system, a method for controlling the same, and a radar device are disclosed. The driver assistance system includes a first radar sensor, a second radar sensor, and at least one human machine interface (HMI). The first radar sensor monitors a first rear-lateral sense region, and acquires first radar data from the first rear-lateral sense region. The second radar sensor monitors a second rear-lateral sense region, acquires second radar data from the second rear-lateral sense region, receives the first radar data from the first radar sensor through Direct communication, and identifies an object based on the first radar data or the second radar data. The human machine interface (HMI) displays a warning control signal through in-vehicle communication when the second radar sensor performs warning decision. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/SISAY YACOB/						June 18, 2022           Primary Examiner, Art Unit 2685